(2008)
UNITED STATES of America,
v.
Coleman J. FENTON, Defendant.
No. 02-CR-57-P-S.
United States District Court, D. Maine.
September 18, 2008.

ORDER ON MOTION FOR MODIFICATION OF RESTITUTION
GEORGE Z. SINGAL, Chief Judge.
Before the Court is Defendant's Motion for Modification of Restitution (Docket # 117). Having reviewed all submissions in connection with the Motion, the Court hereby DENIES the Motion for Modification.
Having reviewed the Defendant's written submissions and given the Defendant's continuing incarceration, the Court does not find any material change in the Defendant's economic circumstances that affects the Defendant's ability to pay restitution. Thus, there is no basis for a modification pursuant to 18 U.S.C. § 3664(k). To the extent that Defendant's Motion can be read to argue that the Court's April 3, 2003 Judgment (or the June 21, 2004 Amended Judgment) improperly delegated the schedule of restitution payments to the Bureau of Prisons, the Court believes that this argument is without merit and untimely. Finally, to the extent that Defendant's Motion can be read to argue that the Bureau of Prisons is somehow not complying with the regulations that govern the Inmate Financial Responsibility Program, such a challenge must be brought as a habeas petition pursuant to 28 U.S.C. § 2241 in the district in which the defendant is incarcerated.
SO ORDERED.